Title: Thomas Jefferson to Bernard Peyton, 24 January 1820
From: Jefferson, Thomas
To: Peyton, Bernard


					
						Dear Sir
						
							Monto
							Jan. 24. 20.
						
					
					In a former letter I asked the favor of you to forward to me by waggon a box of books which I expected from N. York. but I presume they are ice-bound in James river. among a number of boxes of other things from Alexandria which I suppose are in Richmond and which must wait till the boats can run, there is a box of 50. ℔ raisins which I would gladly recieve by waggon also: the box is marked T.I. and is from Marseilles.
					I must ask the favor of you to send me 10. gross of the best velvet corks, which I believe must come by waggon, as also a barrel of buckwheat flour, which I am told is brought from the North very fine. we have heretofore had it from Augusta, but not of the best, and this year it has failed there. ever and affectionately yours.
					
						
							Th: Jefferson
						
					
				